330 Md. 296 (1993)
623 A.2d 1296
ROBY HUFFMAN
v.
KOPPERS COMPANY, INC. ET AL.
No. 20, September Term, 1993.
Court of Appeals of Maryland.
May 6, 1993.
R. Roger Drechsler and Norman Hochberg, Baltimore, for petitioner.
Stan Haynes, Semmes, Bowen, & Semmes, Baltimore, for respondent.
Submitted to MURPHY, C.J., and ELDRIDGE, RODOWSKY, McAULIFFE, CHASANOW, KARWACKI and ROBERT M. BELL, JJ.
PER CURIAM:
For reasons stated by Judge Glenn T. Harrell, Jr. for the Court of Special Appeals in Huffman v. Koppers Co., 94 Md. App. 180, 616 A.2d 451 (1992), the judgment is affirmed.
JUDGMENT AFFIRMED, WITH COSTS.